DETAILED ACTION
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Wessel [WO 9814322] teaches a method of forming dielectric perovskite oxide films such as barium titanate on a substrate by metalorganic chemical vapor deposition (MOCVD) [abstract], the method includes providing barium tetraglyme and titanium tetraisopropoxide precursors component [pg 8, paragraph 3] and a substrate in the MOCVD reactor [pg 8, paragraph 4]; heating the precursor components a pressure sufficient to provide a vapor of each component inherently having a concentration and pressure for the deposition [pgs 8-9] and introducing oxygen to the vapor medium [pg 8; Fig. 3] and depositing a barium titanate film [pg 9]. However fails to teach the barium titanate film comprising a mixed a- and c-domain structure wherein two theta peak is split, with an intensity of peak at 2Θ = 45.02⁰ is greater than that of said peak at 2Θ =45.13⁰, wherein said film has a ratio of volume fractions of the a-domain and c-domain being 57:43%. 
Maison [Effect of calcination temperature on phase transformation and particle size of barium titanate fine powders synthesized by the catecholate process] teaches X-ray diffraction peaks of calcined BaTiO3 for 2Θ =45 degree shows a splitting of diffraction lines which points to additional tetragonal phase, where Fig. 3b-c shows a splitting of peak at 002/200, which ranges between 45.0 to 45.5. However, Maison fails to teach the barium titanate film comprising a mixed a- and c-domain structure wherein two theta peak is split, with an intensity of peak at 2Θ = 45.02⁰ is greater than that of said peak at 2Θ =45.13⁰, wherein said film has a ratio of volume fractions of the a-domain and c-domain being 57:43%. 
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 112, second paragraph, is withdrawn due to Applicant’s amendments.
The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments; hence, subject matter is due for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANDY C LOUIE/Primary Examiner, Art Unit 1715